In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Kramer J.), dated May 12, 2003, as granted the defendant’s motion pursuant to CPLR 3211 (e) to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
As the plaintiff conceded that he failed to effect service upon the defendant before the statute of limitations expired, the Supreme Court properly granted the defendant’s motion pursuant to CPLR 3211 (e) to dismiss the complaint for lack of personal jurisdiction. Moreover, the plaintiff did not demonstrate good cause for the failure to timely serve the defendant (see CPLR 306-b). Furthermore, under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the plaintiffs request for an extension of time to effect service in the “interest of justice” under CPLR 306-b (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; Winter v Irizarry, 300 AD2d 472 [2002]; Rihal v Kirchhoff, 291 AD2d 548 [2002]). Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.